Exhibit 10.4

 

 

THIS DOCUMENT IS A STANDARD AGREEMENT FOR USE WITH A U.S. BANK NATIONAL
ASSOCIATION CUSTODY ACCOUNT (AND NOT, FOR EXAMPLE, WITH A U.S. BANK NATIONAL
ASSOCIATION TRUST ACCOUNT), BUT NOT WHERE U.S. BANK NATIONAL ASSOCIATION IS THE
SECURED PARTY.

 

 

CONTROL AGREEMENT

 

This Control Agreement (the “Agreement”) is among ADTRAN, Inc. (legal name of
entity), a corporation (legal form of entity) organized under the laws of the
State of Delaware (“Pledgor”); CADENCE BANK, N.A. (legal name of entity), a
banking corporation (legal form of entity) organized under the laws of the State
of Alabama (“Secured Party”); and U.S. Bank National Association, a national
banking association organized under the laws of the United States with offices
in Minneapolis, Minnesota (“Intermediary”).

 

WHEREAS, Pledgor and Intermediary are the only parties to a fully-executed
custody agreement, as may be amended from time to time, pursuant to which
Intermediary maintains U.S. Bank Custody Account No.  ________________ (SEI
account number) entitled ADTRAN, Inc. - LCP (SEI long name) for Pledgor’s assets
(the “Account”) (such agreement, the “Custody Agreement”);

 

WHEREAS, Pledgor hereby directs Intermediary to enter into this Agreement;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.Collateral; Account Control.  Pledgor and Secured Party hereby represent and
warrant that they are parties to a separate agreement pursuant to which Pledgor
has granted to Secured Party a security interest in all of Pledgor’s right,
title and interest in, to, and with respect to any assets held as of the date of
this Agreement or hereafter in the Account, together with any securities,
instruments, financial assets, investment property, and any other property
issued in replacement of or in substitution or exchange for any of the
foregoing, any securities entitlements in and to any of the foregoing, any books
and records relating thereto, and any proceeds of the foregoing (including any
cash interest, income, or dividends with respect to the foregoing)
(collectively, the “Collateral”).

 

2.UCC.  Intermediary is a “securities intermediary” with respect to the Account,
and the Account is a “securities account”, within the meaning of Uniform
Commercial Code Article 8 as adopted in Minnesota, Minn. Stat. Ch. 336, Article
8 (“Article 8”).  Notwithstanding anything in this Agreement to the contrary,
(i) Minnesota is Intermediary’s jurisdiction for the purposes of Article 8 and
(ii) nothing in this Agreement will constitute a waiver of any of Intermediary’s
rights as a securities intermediary under Minn. Stat. §336.9-206.

 

3.Assets Held in the Account.  (Check A or B.  If neither is checked or both are
checked, then A and only A is deemed to be checked.)

 

 

☐

A.     Intermediary’s official statement of the Account (an “Account Statement”)
is not attached as an exhibit hereto.  Intermediary does not hereby confirm that
any assets are held in the Account as of the date of this Agreement.

 

 

☒

B.     Intermediary’s official statement of the Account (an “Account Statement”)
is attached as an exhibit hereto.  Intermediary hereby confirms that all assets
listed on such Account Statement are held in the Account as of the date stated
on such Account Statement.

 

1

 

--------------------------------------------------------------------------------

 

4.Certain Assets Not Collateral.  Notwithstanding anything herein to the
contrary, the following assets are not Collateral (even if they are included in
an Account Statement), and Intermediary hereby makes no confirmation, covenant,
representation, or warranty with respect thereto:

 

4.1.Any assets that are neither registered in the name of Intermediary or
Intermediary’s nominee nor maintained by Intermediary at any central securities
depository (such as the Depository Trust Company) or Federal Reserve Bank or
with a sub-custodian nor held by Intermediary in unregistered or bearer form or
in such form as will pass title by delivery.

 

4.2.Any global securities maintained by Intermediary with a sub-custodian.

 

4.3.Any contract, declaration of trust, document of title, general intangible,
lease, limited liability company interest, loan agreement, note, offering
memorandum, partnership interest, security certificate, subscription agreement,
or other instrument which may establish rights to income, principal, or other
distributions on an asset.

 

4.4.Any units resulting from Intermediary’s provision of unitized accounting
services under the Custody Agreement and reflecting assets not held in the
Account.

 

4.5.Real estate.

 

4.6.Any securities which are “control securities” or “restricted securities”
within the meaning of Rule 144 under the Securities Act of 1933, as amended, or
are subject to other marketability limitations.

 

4.7.Any asset that is not a “financial asset” within the meaning of Article 8.

 

4.8.Any such “financial asset” in the physical possession of Intermediary that
is registered in the name of, payable to the order of, or specially indorsed to
anyone other than Intermediary and has not been indorsed to Intermediary or in
blank.  

 

Pledgor hereby covenants not to deliver, or cause to be delivered, any of the
foregoing to the Account.

 

5.Secured Party’s Power to Direct Intermediary.

 

5.1.Pledgor and Secured Party hereby direct Intermediary to comply with all
directions, instructions, or entitlement orders concerning the Collateral
originated by Secured Party without further consent by Pledgor.  Intermediary
will comply with all directions, instructions, or entitlement orders concerning
the Collateral originated by Secured Party without further consent by
Pledgor.  Pledgor hereby agrees that Intermediary’s obligation to act on Secured
Party’s directions, instructions, or entitlements orders is
unconditional.  Intermediary will have no duty, obligation, or authority to
determine whether Secured Party is acting properly, even if Pledgor objects or
directs Intermediary not to follow Secured Party’s directions, instructions, or
entitlement orders.

 

5.2.If Intermediary receives from Secured Party a written notice that Secured
Party is exercising exclusive control over the Collateral substantially in the
form of Exhibit A (Notice of Exclusive Control) attached hereto (the “Notice of
Exclusive Control”), then Intermediary will, in reliance upon such Notice of
Exclusive Control, stop complying with directions, instructions, or entitlement
orders concerning the Collateral originated by Pledgor.  Intermediary will have
no duty, obligation, or authority to determine whether Secured Party’s delivery
of the Notice of Exclusive Control (or the terms thereof) is proper, even if
Pledgor objects or directs Intermediary not to honor the Notice of Exclusive
Control.

 

6.Withdrawal or Transfer (Part 1).  (Check A, B, or C.  If none is checked or
more than one are checked, then A and only A is deemed to be checked.)

 

 

☒

A.     Unless and until Intermediary receives a Notice of Exclusive Control,
Secured Party hereby consents to Pledgor’s withdrawal or transfer of the
Collateral, including Pledgor’s instructions to Intermediary to that effect.

 

2

 

--------------------------------------------------------------------------------

 

 

☐

B.     Secured Party hereby consents to Pledgor’s withdrawal or transfer of the
Collateral, including Pledgor’s instructions to Intermediary to that effect, but
only if such withdrawal or transfer is made to the following destination:
[INSERT ACCOUNT NAME, ACCOUNT NUMBER, AND ROUTING INFORMATION] (the
“Pre-Approved Destination”). Pledgor will not, and hereby covenants not to,
withdraw or transfer any Collateral without Secured Party’s prior written
consent unless such withdrawal or transfer is made to the Pre-Approved
Destination.  Without Secured Party’s prior written consent, Intermediary will
not comply with Pledgor’s instructions to withdraw or transfer the Collateral
unless such withdrawal or transfer is made to the Pre-Approved Destination.

 

 

☐

C.     Pledgor will not, and hereby covenants not to, withdraw or transfer any
Collateral without Secured Party’s prior written consent.  Without Secured
Party’s prior written consent, Intermediary will not comply with Pledgor’s
instructions to withdraw or transfer the Collateral.

 

7.Withdrawal or Transfer (Part 2).

 

7.1.Notwithstanding anything herein to the contrary, any limits on Pledgor’s
withdrawal or transfer of the Collateral do not apply to cash interest, income,
and dividends.

 

7.2.Pledgor may notify Intermediary from time to time of the identity of
Pledgor’s agent with respect to the Account (“Agent”).  To that end, Pledgor
hereby identifies:

 

Name of Agent (Firm Name):
                                                                                       

EIN of Agent (Firm EIN):
                                                                                             

 

Notwithstanding anything herein to the contrary, Secured Party hereby consents
to Agent’s withdrawal of Collateral, including Agent’s instructions to
Intermediary to that effect, for the purpose of paying Agent’s fees and expenses
with respect to the Account.  Pledgor hereby covenants that (i) such fees and
expenses will not exceed 1% of the value of the Collateral at the time of any
withdrawal, according to the pricing services and sources relied upon by
Intermediary, and (ii) the sole purpose of any such instruction is payment of
Agent’s fees and expenses with respect to the Account.

 

8.Trading or Substitution.  (Check A or B.  If neither is checked or both are
checked, then A and only A is deemed to be checked.)

 

 

☒

A.     Unless and until Intermediary receives a Notice of Exclusive Control,
Secured Party hereby consents to Pledgor’s trading or substituting the
Collateral, including Pledgor’s instructions to Intermediary to that effect, so
long as the proceeds resulting from such trading or substituting remain in the
Account.  Pledgor will not, and hereby covenants not to, trade for the Account
on margin.

 

 

☐

B.     Pledgor will not, and hereby covenants not to, trade or substitute the
Collateral without Secured Party’s prior written consent.  Without Secured
Party’s prior written consent, Intermediary will not comply with Pledgor’s
instructions to trade or substitute the Collateral.

 

9.Trade, Substitute, Withdraw, or Transfer.  As used herein, the words “trade”
and “substitute” and words derived therefrom refer to deliveries out of the
Account for counter-value, whereas the words “withdraw” and “transfer” and words
derived therefrom refer to deliveries out of the Account not for counter-value.

 

10.Effectiveness of Notice of Exclusive Control.  Any Notice of Exclusive
Control provided to Intermediary will only be binding after (a) Intermediary
receives such Notice of Exclusive Control and (b) Intermediary has had a
reasonable opportunity to act upon such Notice of Exclusive Control.

 

3

 

--------------------------------------------------------------------------------

 

11.No Other Security Interest; Ownership of Collateral.  

 

11.1.Pledgor hereby represents and warrants that (i) Pledgor has not granted a
security interest in the Collateral to any person or entity other than Secured
Party and Intermediary, and (ii) Pledgor is the sole beneficial owner of the
Collateral (except for Secured Party’s interest and Intermediary’s interest).

 

11.2.Intermediary’s records show that Pledgor is the sole owner of the
Collateral and that Intermediary has not received notice of any levy, security
interest, or other claim in or to the Collateral other than this Agreement
(“Adverse Claim”).  If Intermediary receives notice of an Adverse Claim, then
Intermediary will use commercially reasonable efforts to notify Pledgor and
Secured Party thereof.

 

11.3.Intermediary is not presently obligated to comply with transfer or
withdrawal orders from any person other than Pledgor with respect to the
Collateral.  After the execution of this Agreement, without Secured Party’s
prior written consent, Intermediary will not enter into any agreements by which
Intermediary agrees to comply with transfer or withdrawal orders of any person
other than Secured Party with respect to the Collateral.  

 

11.4.To the extent Pledgor has directed, or hereafter directs, Intermediary to
designate the Account as transfer on death (“TOD”) or payable on death (“POD”),
Pledgor hereby acknowledges that any right, title, or interest of any
beneficiary under such TOD or POD designation is subordinate to Secured Party’s
right, title, and interest in the Account.  By way of example and not
limitation, Secured Party may thus direct liquidation of any and all assets in
the Account upon any loan default, including death of a Pledgor, and apply the
liquidation proceeds to amounts outstanding under any loan(s) and other
obligations secured by the Account before any distribution of assets under
pursuant to such TOD or POD.  This Section 11.4 cannot be amended or superseded
by the execution of any TOD or POD agreement.

 

12.Limited Subordination.  

 

12.1.Intermediary hereby subordinates to Secured Party’s security interests all
of Intermediary’s present and future liens, security interests, rights of
set-off, claims, and other rights and interests relating to the Collateral,
except for those resulting from any (i) advance of funds or securities in
furtherance of settling securities transactions and other financial-market
transactions under the Custody Agreement (“Settlement Claims”) or (ii)
outstanding compensation, expenses, fees, costs, or other charges incurred by
Intermediary in providing services under this Agreement or the Custody
Agreement.  

 

12.2.Intermediary hereby represents and warrants that no Settlement Claims are
past due as of the date of this Agreement.  

 

12.3.Except to the extent allowed under this Section, Intermediary will not
execute or exercise any of Intermediary’s present or future liens, security
interests, rights of set-off, claims, or other rights or interests relating to
the Collateral.

 

13.Limited Responsibility of Intermediary.

 

13.1.Intermediary will be fully protected in acting in accordance with any
direction, instruction, or entitlement order provided pursuant to this
Agreement, and Intermediary has no duty to (i) solicit or confirm directions,
instructions, or entitlement orders; (ii) notify Pledgor of receiving any
direction, instruction, or entitlement order originated by Secured Party or
Notice of Exclusive Control; (iii) select a broker in furtherance of complying
with a direction, instruction, or entitlement order or take any action that
would require Intermediary to register as a broker; or (iv) question whether any
direction, instruction, or entitlement order received under this Agreement by
email or any financial-messaging system, network, or service acceptable to
Intermediary, such as the Society for Worldwide Interbank Financial
Telecommunication messaging system (“Messaging System”), or entered into
Pledgor’s or Secured Party’s account in Intermediary’s on-line portal, is
unreliable or has been compromised, such as by identity theft.

 

13.2.Other than the obligation to provide Account Statements as set forth
herein, Intermediary will have no responsibility or liability to Secured Party
with respect to the value of the Collateral.

4

 

--------------------------------------------------------------------------------

 

 

13.3.Intermediary will have no duty to investigate or make any determination or
provide any notice as to (i) whether Secured Party has “control” of the
Collateral within the meaning of Article 8; (ii) the suitability or value of any
asset held as Collateral or any decrease in such value; (iii) the purpose of any
direction, instruction, or entitlement order provided pursuant to this
Agreement; or (iv) whether a default exists under any other agreement.

 

13.4.The duties of Intermediary will be strictly limited to those set forth in
this Agreement, and no implied covenants, duties, responsibilities,
representations, warranties, or obligations will be read into this Agreement
against Intermediary.  

 

13.5.Notwithstanding anything to the contrary, Intermediary makes no
representation or warranty with regard to the enforceability of any security
interest described herein.

 

14.Indemnification; Force Majeure; Damages.

 

14.1.Indemnification.  

 

14.1.1.“Indemnified Person” means Intermediary and its affiliates, and their
officers, directors, employees, agents, successors, and assigns.  “Harm” means
claims, costs, damages, delayed payment or non-payment on assets sold, expenses
(including attorneys’ and other professional fees), fines, interest,
liabilities, losses, penalties, stockholders’ assessments (asserted on account
of asset registration), and taxes.

 

14.1.2.Pledgor hereby indemnifies and releases each Indemnified Person and holds
each Indemnified Person harmless from and against, and an Indemnified Person
will incur no liability to any person or entity for, any Harm that may be
imposed on, incurred by, or asserted against an Indemnified Person by reason of
the Indemnified Person’s action or omission in connection with this Agreement or
the Account (including, but not limited to, an action or omission that is
consistent with directions provided under this Agreement), except to the extent
that a court of competent jurisdiction has made a final judgment that the Harm
resulted directly from the Indemnified Person’s willful misconduct, gross
negligence, bad faith, or material breach of this Agreement.  

 

14.1.3.Secured Party hereby indemnifies and releases each Indemnified Person and
holds each Indemnified Person harmless from and against, and an Indemnified
Person will incur no liability to any person or entity for, any Harm that may be
imposed on, incurred by, or asserted against an Indemnified Person by reason of
the Indemnified Person’s action or omission in connection with this Agreement or
the Account (including, but not limited to, an action or omission that is
consistent with directions provided under this Agreement), except to the extent
that a court of competent jurisdiction has made a final judgment that the Harm
resulted directly from the Indemnified Person’s willful misconduct, gross
negligence, bad faith, or material breach of this Agreement.  

 

14.1.4.The foregoing provisions will survive the termination of this Agreement.

 

14.2.Force Majeure.  No party is liable for any delay or failure in performing
its obligations under this Agreement caused by wars (whether declared or not and
including existing wars), revolutions, insurrections, riots, civil commotion,
acts of God, accidents, fires, explosions; stoppages of labor, strikes, or other
differences with employees (other than Intermediary’s disputes with its
employees); laws, regulations, orders, or other acts of any governmental
authority; or any other circumstances beyond its reasonable control.  Nor will
any such failure or delay give any party the right to terminate this Agreement.

 

14.3.Damages.  No party is liable for any indirect, incidental, special,
punitive, or consequential damages arising out of or in any way related to this
Agreement or the performance of its obligations under this Agreement.  This
limitation applies even if the party has been advised of, or is aware of, the
possibility of such damages.

 

15.Tax Reporting.  All reports relating to the Collateral to federal, state, and
local tax authorities will be made under the name and tax identification number
of Pledgor.

 

5

 

--------------------------------------------------------------------------------

 

16.Termination of Agreement.

 

16.1.Intermediary may terminate this Agreement by notice to Pledgor and Secured
Party, and such termination will be effective thirty (30) calendar days after
delivery of the notice, except to the extent the parties agree in writing to a
different effective date.  Secured Party may terminate this Agreement by notice
to Intermediary, and such termination will be effective upon delivery.  Pledgor
may not terminate this Agreement.

 

16.2.This Agreement is deemed to be terminated, and Pledgor and Secured Party
hereby direct Intermediary to close the Account, upon Secured Party’s withdrawal
or transfer of all the Collateral.

 

17.Account Statements.  Intermediary will send duplicate copies of any Account
Statements to Secured Party at its address set forth below.

 

18.Authorized Persons; Delivery of Directions.

 

18.1.Authorized Persons.  With respect to this Agreement:

 

18.1.1.Pledgor will notify Intermediary of the identity of each (i) employee of
Pledgor who is authorized to act on Pledgor’s behalf, (ii) third-party agent
that is authorized to act on Pledgor’s behalf, and (iii) employee of each
third-party agent who is authorized to act on such agent’s behalf.  In no event
is any such agent authorized to execute this Agreement or any amendment thereto
or to terminate this Agreement.

 

18.1.2.Secured Party will notify Intermediary of the identity of each (i)
employee of Secured Party who is authorized to act on Secured Party’s behalf,
(ii) third-party agent that is authorized to act on Secured Party’s behalf, and
(iii) employee of each third-party agent who is authorized to act on such
agent’s behalf.  In no event is any such agent authorized to execute this
Agreement or any amendment thereto or to terminate this Agreement.

 

18.1.3.Intermediary may assume that any such employee or agent of Pledgor
continues to be so authorized, until Intermediary receives notice to the
contrary from Pledgor (or, with respect to any such employee of any such agent,
from such agent).  Intermediary may assume that any such employee or agent of
Secured Party continues to be so authorized, until Intermediary receives notice
to the contrary from Secured Party (or, with respect to any such employee of any
such agent, from such agent).

 

18.1.4.Pledgor hereby represents and warrants that any such employee or agent of
Pledgor was duly appointed and is appropriately monitored and covenants that
Pledgor will furnish such employee or agent with a copy of this Agreement, as
amended from time to time.  Pledgor hereby acknowledges that (i) such employee’s
or agent’s actions or omissions are binding upon Pledgor as if Pledgor had taken
such actions or made such omissions itself and (ii) Intermediary is indemnified,
released, and held harmless accordingly.

 

18.1.5.Secured Party hereby represents and warrants that any such employee or
agent of Secured Party was duly appointed and is appropriately monitored and
covenants that Secured Party will furnish such employee or agent with a copy of
this Agreement, as amended from time to time.  Secured Party hereby acknowledges
that (i) such employee’s or agent’s actions or omissions are binding upon
Secured Party as if Secured Party had taken such actions or made such omissions
itself and (ii) Intermediary is indemnified, released, and held harmless
accordingly.

 

18.2.Delivery of Directions.  

 

18.2.1.Any direction, notice, or other communication to or from Pledgor provided
for in this Agreement will be given in writing and (i) unless the recipient has
timely delivered a superseding address under this Agreement, addressed as
provided under this Agreement, (ii) entered into Pledgor’s account in
Intermediary’s on-line portal, or (iii) sent to Intermediary by Messaging
System.

 

18.2.2.Any direction, notice, or other communication to or from Secured Party
provided for in this Agreement will be given in writing and (i) unless the
recipient has timely delivered a superseding address under this

6

 

--------------------------------------------------------------------------------

 

Agreement, addressed as provided under this Agreement, (ii) entered into Secured
Party’s account in Intermediary’s on-line portal, or (iii) sent to Intermediary
by Messaging System.

 

18.2.3.Any direction received from Pledgor under this Agreement by email or
Messaging System, or entered into Pledgor’s account in Intermediary’s on-line
portal, is deemed to be given in a writing signed by Pledgor.  Pledgor hereby
represents and warrants that Pledgor maintains commercially reasonable security
measures for preventing unauthorized access to its portal account; to the email
accounts of its employees, agents, and agents’ employees; and to any Messaging
System used by its employees, agents, and agents’ employees, and Pledgor hereby
assumes all risk to the Account of such unauthorized access.  Pledgor hereby
acknowledges that Pledgor is fully informed of the protections and risks
associated with the various methods of transmitting directions to Intermediary
and that there may be more secure methods of transmitting directions than the
methods selected by Pledgor and Pledgor’s agents.

 

18.2.4.Any direction received from Secured Party under this Agreement by email
or Messaging System, or entered into Secured Party’s account in Intermediary’s
on-line portal, is deemed to be given in a writing signed by Secured
Party.  Secured Party hereby represents and warrants that Secured Party
maintains commercially reasonable security measures for preventing unauthorized
access to its portal account; to the email accounts of its employees, agents,
and agents’ employees; and to any Messaging System used by its employees,
agents, and agents’ employees, and Secured Party hereby assumes all risk to the
Account of such unauthorized access.  Secured Party hereby acknowledges that
Secured Party is fully informed of the protections and risks associated with the
various methods of transmitting directions to Intermediary and that there may be
more secure methods of transmitting directions than the methods selected by
Secured Party and Secured Party’s agents.

 

19.Services Not Exclusive.  Intermediary is free to render services to others,
whether similar to those services rendered under this Agreement or of a
different nature.

 

20.Binding Obligations.  Pledgor, Secured Party, and Intermediary each hereby
represent and warrant that (i) it has the power and authority to transact the
business in which it is engaged and to execute, deliver, and perform this
Agreement and has taken all action necessary to execute, deliver, and perform
this Agreement and (ii) this Agreement constitutes its legal, valid, and binding
obligation enforceable according to the terms hereof.

 

21.Complete Agreement; Amendment; Prevalence.  

 

21.1.Complete Agreement.  This Agreement contains a complete statement of all
the arrangements between the parties with respect to its subject matter and
supersedes any existing agreements between them concerning the subject.  This
Agreement and any administrative form under this Agreement may be proved either
by a signed original or by a reproduced copy thereof (including, not by way of
limitation, a microfiche copy or an electronic file copy).  

 

21.2.Amendment.  This Agreement may be amended at any time, in whole or in part,
by a written instrument signed by Pledgor, Secured Party, and Intermediary.  

 

21.3.Prevalence.  Pledgor and Intermediary hereby acknowledge and agree that, in
the event of any inconsistency between this Agreement and the Custody Agreement
regarding the Collateral, this Agreement prevails with respect to the
Collateral.

 

22.Governing Law; Venue.  This Agreement will be governed, enforced, and
interpreted according to the laws of the State of Minnesota without regard to
conflicts of laws, except where pre-empted by federal law.  All legal actions or
other proceedings directly or indirectly relating to this Agreement will be
brought in federal court (or, if unavailable, state court) sitting in the State
of Minnesota.  The parties submit to the jurisdiction of any such court in any
such action or proceeding and waive any immunity from suit in such court or
execution, attachment (whether before or after judgment), or other legal process
in or by such court.

 

7

 

--------------------------------------------------------------------------------

 

23.Successors and Assigns.

 

23.1.This Agreement binds, and inures to the benefit of, Pledgor, Secured Party,
Intermediary, and their respective successors and assigns; provided, however,
that Pledgor will have no right to assign any rights with respect to Collateral,
except as specifically permitted in this Agreement.

 

23.2.No party may assign any of its rights under this Agreement without the
consent of each other party, which consent will not be unreasonably
withheld.  Pledgor hereby acknowledges that Intermediary will withhold consent
unless and until Intermediary verifies Pledgor’s assignee’s identity according
to Intermediary’s Customer Identification Program and, to that end, Pledgor
hereby agrees to notify Intermediary of such assignment and provide Intermediary
with the assignee’s name, physical address, EIN, organizational documents,
certificate of good standing, and license to do business, as well as other
information that Intermediary may request.  Secured Party hereby acknowledges
that Intermediary will withhold consent unless and until Intermediary verifies
Secured Party’s assignee’s identity according to Intermediary’s Customer
Identification Program and, to that end, Secured Party hereby agrees to notify
Intermediary of such assignment and provide Intermediary with the assignee’s
name, physical address, EIN, organizational documents, certificate of good
standing, and license to do business, as well as other information that
Intermediary may request.  No consent is required if a party merges with,
consolidates with, or sells substantially all of its assets to another entity,
provided that such other entity assumes without delay, qualification, or
limitation all obligations of that party under this Agreement by operation of
law or by contract.

 

24.Severability.  The provisions of this Agreement are severable.  The
invalidity of a provision herein will not affect the validity of any other
provision.

 

25.No Third-Party Beneficiaries.  This Agreement is made solely for the benefit
of the parties.  No person other than such parties has any rights or remedies
under this Agreement.

 

26.Solvency.

 

26.1.Intermediary has no duty to inquire whether Pledgor or Secured Party is
insolvent or subject to a pending bankruptcy or receivership proceeding.  

 

26.2.Pledgor hereby represents and warrants that Pledgor is neither insolvent
nor subject to any pending bankruptcy or receivership proceeding.  Pledgor will
promptly notify Intermediary and Secured Party of any such insolvency or
proceeding.

 

26.3.Secured Party hereby represents and warrants that Secured Party is neither
insolvent nor subject to any pending bankruptcy or receivership
proceeding.  Secured Party will promptly notify Intermediary and Pledgor of any
such insolvency or proceeding.

 

26.4.Intermediary may forward any such notice onto Secured Party or Pledgor, as
the case may be.  In any event, if Intermediary has actual knowledge of any such
proceeding, then Intermediary may suspend performance of any of its obligations
under this Agreement and may require additional documentation from the directing
party before following any direction under this Agreement.  Pledgor and Secured
Party (i) will reimburse Intermediary for any expenses, fees, costs, or other
charges incurred by Intermediary in responding to any such proceeding,
including, but not limited to, any fees charged by an attorney of Intermediary’s
choice, and (ii) hereby covenant not to give any direction under this Agreement
that is contrary to applicable bankruptcy or receivership law.

 

27.Legal Advice.  Pledgor and Secured Party hereby acknowledge that they (i) did
not receive legal advice from Intermediary concerning this Agreement, (ii) had
an adequate opportunity to consult attorneys of their choice before executing
this Agreement, and (iii) executed this Agreement upon their own judgment and,
if sought, the advice of such attorneys.

 

8

 

--------------------------------------------------------------------------------

 

28.Waiver of Jury Trial.  Each party hereby irrevocably waives all right to a
trial by jury in any action, proceeding, claim, or counterclaim (whether based
on contract, tort, or otherwise) directly or indirectly arising out of or
relating to this Agreement.

 

29.Legal Action.  If Intermediary is served with any freeze order, garnishment,
levy, restraining order, search warrant, subpoena, writ of attachment or
execution, or similar order relating to the Account (each, a “Legal Action”),
then Intermediary will, to the extent permitted by law, use commercially
reasonable efforts to notify Pledgor and Secured Party of such service.  Pledgor
and Secured Party will reimburse Intermediary for any expenses, fees, costs, or
other charges incurred by Intermediary in responding to the Legal Action,
including, but not limited to, any fees charged by an attorney of Intermediary’s
choice.  If Pledgor notifies Intermediary that Pledgor is seeking a protective
order to resist the Legal Action, then Intermediary will provide reasonable
cooperation at Pledgor’s request and sole cost and expense.  If Secured Party
notifies Intermediary that Secured Party is seeking a protective order to resist
the Legal Action, then Intermediary will provide reasonable cooperation at
Secured Party’s request and sole cost and expense.  In any event, Intermediary
may comply with the Legal Action at any time, except to the extent Intermediary
has received a protective order that prevents Intermediary from complying.

 

30.Interpleader.  With respect to Collateral that is the subject of a dispute,
Intermediary may file an interpleader action or other petition with a court of
competent jurisdiction for directions with respect to the dispute.  Pledgor and
Secured Party will reimburse Intermediary for any expenses, fees, costs, or
other charges incurred by Intermediary in filing such petition and implementing
such directions, including, but not limited to, any fees charged by an attorney
of Intermediary’s choice.  Before disbursing Collateral pursuant to such
directions, Intermediary will deduct therefrom an amount in payment or
reimbursement for all (i) compensation, expenses, fees, costs, or other charges
incurred by Intermediary in providing services under this Agreement or the
Custody Agreement and (ii) Settlement Claims.

 

31.Representations and Warranties.  Pledgor and Secured Party each hereby
covenant that, if any of the representations or warranties that it provides in
this Agreement becomes inaccurate or incomplete, it will promptly notify
Intermediary thereof and of any fact, omission, event, or change of
circumstances related thereto.

 

32.Publicity.  No party will disclose the existence of this Agreement or any
terms thereof in advertising, promotional, or marketing materials without
obtaining, in each case, the prior written consent of each other party.

 

33.Counterparts and Duplicates.  This Agreement may be executed in any number of
counterparts, each of which will be considered an original, but all of which
together will constitute the same instrument.  

 

34.Effective Date.  This Agreement will become effective when all parties have
signed it.  The date of this Agreement will be the date this Agreement is signed
by the last party to sign it (as indicated by the date associated with that
party’s signature).

 

[SIGNATURES APPEAR ON FOLLOWING PAGE.]

 

 

9

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO CONTROL AGREEMENT]

 

IN WITNESS WHEREOF, an authorized officer of each party hereby executes this
Agreement on the date stated beneath that party’s signature.

 

PLEDGOR (AS DEFINED IN THIS AGREEMENT)

 

 

 

By:

 

/s/ Michael Foliano

 

 

 

 

(Signature of Pledgor’s authorized officer)

 

 

 

Michael Foliano

 

 

 

 

(Printed name of Pledgor’s authorized officer)

 

 

 

 

 

 

Its:

 

CFO

 

 

 

(Title of Pledgor’s authorized officer)

 

 

 

 

 

 

 

Dated:

 

November 4, 2020

 

 

 

 

 

 

U.S. Mail Address:

 

 

ADTRAN, INC.

 

 

901 Explorer Boulevard

 

 

Huntsville, Alabama 35806

 

 

 

 

 

Email Address:

 

 

Mike.Foliano@adtran.com

 

 

 

 

 

SECURED PARTY (AS DEFINED IN THIS AGREEMENT)

 

 

 

By:

 

/s/ Brian Heslop

 

 

 

 

(Signature of Secured Party’s authorized officer)

 

 

 

Brian Heslop

 

 

 

 

(Printed name of Secured Party’s authorized officer)

 

 

 

 

 

 

Its:

 

Executive Vice President

 

 

 

(Title of Secured Party’s authorized officer)

 

 

 

 

 

 

 

Dated:

 

November 4, 2020

 

 

 

 

 

 

U.S. Mail Address:

 

 

CADENCE BANK, N.A.

 

 

2100 Third Avenue North, Suite 1100

 

 

Birmingham, Alabama 35203

 

 

 

 

 

Email Address:

 

 

Brian.Heslop@CadenceBank.com

 

 

 

 

 

 

[Signatures continue on following page.]

10

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO CONTROL AGREEMENT (continued)]

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

 

/s/ Kameron M. George

 

 

 

 

(Signature)

 

 

 

Kameron M. George

 

 

 

 

(Printed Name)

 

 

 

 

 

 

Its:

 

Vice President and Relationship Manager

 

 

 

 

 

 

Dated:

 

November   4 , 2020

 

 

 

 

 

 

U.S. Mail Address:

 

 

2204 Lakeshore Drive Suite 205

 

 

 

 

Birmingham, AL 35209

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Email Address:

 

 

Kameron.george@usbank.com

 

                      

 

 

 

[End of signatures.]

 

 

11

 

--------------------------------------------------------------------------------

 

CONTROL AGREEMENT

 

Exhibit A (Notice of Exclusive Control)

 

[Drafting note:  To be provided on letterhead of Secured Party]

 

Date:

                               

 

To:

U.S. Bank National Association

c/o
                                                                                            ,
Vice President and Relationship Manager

                                                                                                             

                                                                                                             

 

Re:

Agreement entitled “Control Agreement” among ADTRAN, INC. (“Pledgor”); CADENCE
BANK, N.A. (“Secured Party”); and U.S. Bank National Association
(“Intermediary”) and dated                         (the “Control Agreement”)

 

Notice of Exclusive Control

 

Secured Party hereby (i) notifies Intermediary that Secured Party is exercising
exclusive control over the Collateral (as defined in the Control Agreement);
(ii) instructs Intermediary to stop complying with directions, instructions, or
entitlement orders concerning the Collateral originated by Pledgor; and (iii)
represents and warrants to Intermediary that this Notice of Exclusive Control is
lawful and authorized by the applicable agreement between Pledgor and Secured
Party.  Intermediary has no duty, obligation, or authority to determine whether
Secured Party’s delivery of this Notice of Exclusive Control (or the terms
hereof) is proper, even if Pledgor objects or directs Intermediary not to honor
this Notice of Exclusive Control.

 

 

SECURED PARTY (AS DEFINED ABOVE)

 

 

 

By:

 

 

 

 

 

 

(Signature of Secured Party’s authorized officer)

 

 

 

 

 

 

 

 

(Printed name of Secured Party’s authorized officer)

 

 

 

 

 

 

Its:

 

 

 

 

 

(Title of Secured Party’s authorized officer)

 

 

 

 

 

 

Dated:

 

 

 

 

12

 